Filed 10/19/20 P. v. Ortega CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G058355

                     v.                                                (Super. Ct. No. 159577POF)

 CARLOS IVAN ORTEGA,                                                   OPINION

      Defendant and Appellant.


                   Appeal from a postjudgment order of the Superior Court of Orange County,
Patrick Donahue, Judge. Reversed and remanded.
                   Barbara A. Smith, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.

                                             *               *               *
1. Introduction
                   Carlos Ivan Ortega appealed from a postjudgment order denying his
petition for resentencing made pursuant to Penal Code section 1170.95 (section 1170.95),
which was enacted as part of Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Stats. 2018,
ch. 1015, §§ 2-4). The trial court denied the petition on the ground that Senate Bill
No. 1437 violated the California Constitution. We conclude Senate Bill No. 1437 is
constitutional and therefore reverse with directions to consider the petition on the merits.
2. Background
              In 2005, a jury found Ortega guilty of one count of first degree murder
(Pen. Code, §§ 187, subd. (a), 189, subd. (a)), one count of first degree burglary (id.,
§§ 459, 460, subd. (a)), and one count of first degree robbery (id., §§ 211, 212.5). The
trial court sentenced Ortega to a prison term of 25 years to life for the murder conviction,
and stayed imposition of sentence on the other counts pursuant to Penal Code section
654. A panel of this court affirmed the judgment against Ortega in People v. Ortega (Jan.
31, 2007, G036839) (nonpub. opn.), which sets out the underlying facts of this case.
              In 2018, the Legislature enacted Senate Bill No. 1437, which limited
accomplice liability under the felony murder rule and the natural and probable
consequences doctrine by amending Penal Code sections 188 and 189. (See People v.
Solis (2020) 46 Cal.App.5th 762, 768 (Solis); People v. Cruz (2020) 46 Cal.App.5th 740,
755 (Cruz).) Senate Bill No. 1437 also added section 1170.95 to create a procedure by
which persons previously convicted of felony murder or murder under a natural and
probable consequences theory may petition the superior court to have their murder
convictions vacated and be resentenced if they could not now be convicted of murder
under the amended versions of Penal Code sections 188 and 189. (Solis, supra, at p. 775;
Cruz, supra, at p. 753.)
              In January 2019, Ortega filed a petition for resentencing pursuant to section
1170.95. He alleged that he had been convicted of murder pursuant to the felony murder
rule or the natural and probable consequences doctrine and that he satisfied the other
requirements for relief.
              In September 2019, the trial court denied Ortega’s petition. The court
concluded that Senate Bill No. 1437 violated article II, section 10, subdivision (c) of the

                                              2
California Constitution by materially amending Proposition 7, which was passed by the
electorate in 1978, and Proposition 115, which was passed by the electorate in 1990. The
court did not consider the petition on its merits. Ortega timely appealed. Respondent has
not appeared in this appeal.
3. Analysis
              We conclude, as has every published opinion addressing the issue, that
Senate Bill No. 1437 does not amend Proposition 7 or Proposition 115 and, therefore,
does not violate the California Constitution. We reach our conclusion on the basis of the
reasoning of Solis, supra, 46 Cal.App.5th at pages 769, 775-784 and Cruz, supra, 46
Cal.App.5th at pages 747, 754-761. We need not repeat the analysis of these cases and
other cases to conclude that Senate Bill No. 1437 does not amend Proposition 7 or
Proposition 115.
4. Disposition
              The postjudgment order denying Ortega’s petition for resentencing
pursuant to section 1170.95 is reversed and the matter is remanded to the trial court with
directions to consider the merits of the petition.




                                                     FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.




                                              3